THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY. THE
SHARES BEING SOLD HEREBY ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK. THE
SALE PRICE WAS DETERMINED ARBITRARILY BY THE SELLER AND BEARS NO RELATIONSHIP TO
THE ASSETS, EARNINGS, BOOK VALUE, CURRENT OR FUTURE TRADING PRICE OF THE SHARES,
OR ANY OTHER CRITERIA.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made and entered into this 3rd day of April,
2020, by and among BAJA CUSTOM DESIGN, INC., a Delaware corporation (the
“Company”), the Seller set forth on the signature pages hereto (the “Seller”),
and the purchaser set forth on Exhibit A, attached hereto and incorporated
herein ( “Purchaser”). Seller owns as of the date of the Closing Date (as
defined in Section 2 below), an aggregate of 14,960,000 shares of restricted
common stock of the Company (the “Securities”). Purchaser desires to purchase
from Seller, and Seller is willing to sell the Securities, subject to the terms
and conditions contained in this Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.Purchase and Sale. The Seller hereby agrees to sell to the Purchaser and the
Purchaser, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agrees to purchase
from the Seller the Securities for a total purchase price of Three Hundred
Ninety One Thousand Dollars ($391,000) (the “Purchase Price”), payable in
immediately available funds in United States currency.  Purchaser and Seller
acknowledge and accept that the trading price of the Securities may decrease or
increase subsequent to the sale of the Securities. Purchaser and Seller waive
claims to any losses as a result of the sale of the Securities.  

2.Closing. The Closing of the purchase and sale of the Securities shall occur
upon the satisfaction or waiver of all conditions set forth below, but no later
than 5 PM PST on the April 30, 2020, or such other date as may be determined by
the parties. 

2.1.Condition Precedent.  As a condition precedent to the obligations of the
Purchaser to purchase the Securities, the Purchaser shall have conducted a due
diligence review of the Company and its books and records to its full
satisfaction and shall have delivered written confirmation of the same as set
forth in Section 2.3 hereof. 

2.2.Seller/Company Deliverables:  Unless waived in writing by Purchaser, the
Seller and the Company shall: 

2.2.1.Ten calendar days prior to the Closing, cause the Company to file and mail
to each of the stockholders an information statement required by Rule 14f-1
promulgated under the Exchange Act of 1934, as amended (the “Exchange Act”), in
connection with the change of control to be effectuated by the appointment of
new officers and directors at the Closing;   

2.2.2.Prior to the Closing: 

2.2.2.1.Cause the Company to timely file a Current Report on Form 8-K disclosing
the entry by the Seller of this Agreement; 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



2.2.2.2.Deliver to the Escrow Agent the Company books and records, unless
otherwise agreed to in writing by the parties; 

2.2.2.3.Deliver to Purchaser copies of all Company Contracts;  

2.2.3.On or prior to the Closing, deliver to the Purchaser:  

2.2.3.1.All management accounts and other records desirable and necessary for
Purchaser to prepare and file the quarterly report for the three months ended
March 31, 2020, on Form 10-Q with the Securities and Exchange Commission;  

2.2.3.2.Written confirmation of termination of all Company Contracts and
performance or payment in full of all obligations and liabilities of the
Company, including without limitation: (i) payment in full of all loans of the
Company, including without limitation, those made by Seller or affiliates of the
Company; (ii) payment in full of all amounts due under the Company Contracts;
and (iii) payment in full of all outstanding invoices or invoices that will
become outstanding as of Closing or within fourteen (14) days thereafter.   

2.2.3.3.Signed resignation letters of all existing officers and directors of the
Company; 

2.2.3.4.Executed Board consents appointing designees of the Purchaser as
directors and officers of the Company; 

2.2.3.5.All Edgar and other codes of the Company necessary to make filings with
the Securities and Exchange Commission;  

2.2.3.6.Contact information of all service providers of the Company necessary or
desirable to comply with SEC rules and regulations and to maintain listing on a
national securities exchange or over the counter bulletin board, which shall
include without limitation, independent auditors, legal counsel, transfer agent,
registered agent, market maker and edgarizer; and 

2.2.3.7.Written confirmation from the Company stock transfer agent that it has
received all documentation necessary to effectuate the transfer of stock
certificates representing the Securities to the Purchaser, including issuance of
stock certificates representing the Securities to the Purchaser or his designee.
 

2.3.Purchaser Deliverables: On or prior to the Closing, the Purchaser shall
deliver: (i) the Purchase Price to the Escrow Agent; and (ii) upon the
satisfaction of the terms set forth in Section 2.2 hereof as determined by
Purchaser in his discretion, written acknowledgement that Purchaser is satisfied
with the results of his due diligence review of the Company and its books and
records. 

3.Resignation of Old and Appointment of New Board of Directors and Officers. The
Company and the Seller shall take such corporate action(s) and make such SEC
filings on Schedule 14F-1 in compliance with the Exchange Act Rules and as
otherwise required by the Company Certificate of Incorporation and/or Bylaws to
duly (a) appoint the below named persons, or other persons who names shall be
delivered to the Company, to their respective positions, to be effective as of
the Closing Date, and (b) obtain and submit to the Purchaser, together with all
required corporate action(s) the resignation of all members of the board of
directors, and any and all corporate officers as of the Closing Date, all of
which actions shall be certified and delivered to the Purchaser as effective at
Closing by the Seller in such form and substance satisfactory to the Purchaser.
Following the execution of this Agreement and through the date of effectiveness
of such resignations, no other officers or directors shall be appointed or
elected to serve the Company except as otherwise expressly provided herein. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

Name

Position

Lan CHAN

Chief Executive Officer, Chief Financial Officer, Secretary, and Director

4.Representations and Warranties of Seller. Each of the Company and the Seller
hereby severally represents and warrants to each of the following as of the date
hereof and the Closing Date: 

4.1.Corporate Existence and Power. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation.  The Company has the requisite corporate power
and authority to carry on its business as presently conducted and as currently
proposed to be conducted, to own and operate its properties and assets, to
execute and deliver this Agreement, and to carry out the provisions of this
Agreement. The Company is duly qualified to do business and is in good standing
as a foreign company in all jurisdictions in which the nature of its activities
and of its properties makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business. 

4.2.Subsidiaries.  The Company does not own or control any equity security or
other interest of any other corporation, partnership, limited liability company
or other business entity.  The Company is not a participant in any joint
venture, partnership, limited liability company or similar arrangement.  Since
its inception, the Company has not consolidated or merged with, acquired all or
substantially all of the assets of, or acquired the equity securities of or any
interest in any corporation, partnership, limited liability company or other
business entity. 

4.3.Authorization; No Contravention. The execution, delivery and performance by
Seller of this Agreement and the transactions contemplated hereby (a) have been
duly authorized by all necessary action of the Seller and the Company, (b) do
not violate, conflict with or result in any breach or default of (or with due
notice or lapse of time or both would result in any breach, default or
contravention of), or the creation of any lien under, any contractual obligation
of the Seller or the Company or any requirement of law applicable to the
Company, and (d) do not violate any judgment, injunction, writ, award, decree or
order (collectively, “Orders”) of any governmental authority against, or binding
upon, the Company. There are no actions, subpoenas, suits, proceedings, claims,
complaints, disputes, arbitrations or investigations (collectively, “Claims”)
pending, initiated, or, to the knowledge of the Seller, threatened, at law, in
equity, in arbitration or before any governmental authority against the
Company. 

4.4.Governmental Authorization; Third Party Consents. No consent, approval,
authorization, order, registration or qualification (each, an “Authorization”)
of or with any governmental authority or any other person is required for the
execution, delivery or performance (including, without limitation, the sale of
the Securities) by, or enforcement against, the Company of this Agreement or the
consummation by the Company of the transactions contemplated by this Agreement,
except (i) such Authorizations as have already been obtained or (ii) as
otherwise provided in this Agreement. 

4.5.Capitalization.  

4.5.1.The Company's authorized capital stock consists of 100,000,000 shares of
common stock, par value $0.0001, of which 15,610,000 shares are issued and
outstanding, and 20,000,000 shares of preferred stock, par value $0.0001, none
of which are issued and outstanding.  There are issued and outstanding 500,000
“A” Common Stock Warrants with an exercise price of $4.00 per share, 500,000 “B”
Common Stock Warrants with an exercise price of $5.00 per share,  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



500,000 “C” Common Stock Warrants with an exercise price of $6.00 per share,
500,000 “D” Common Stock Warrants with an exercise price of $7.00 per share, and
500,000 “E” Common Stock Warrants with an exercise price of $8.00 per share
(collectively, the “Warrants”).  All shares of Company stock are owned of record
and beneficially by the shareholders in the amounts set forth in the
Shareholder’s list attached hereto as Exhibit B.  There are no outstanding
dividends, whether current or accumulated, due or payable on any of the capital
stock of the Company.

4.5.2.Each Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Securities.  The Securities, when
issued to the Purchaser pursuant to this Agreement, will be: (i) duly
authorized, validly issued, and outstanding; (ii) fully paid, non-assessable,
and free of preemptive rights; and (iii) free and clear of any and all pledges,
claims, restrictions, charges, liens, security interests, encumbrances, or other
interests of third parties of any nature whatsoever. As of the date hereof: (i)
except for the Warrants, there are no outstanding options, warrants, rights,
commitments, or agreements of any kind for the issuance or sale of, or
outstanding securities convertible into, any additional shares of capital stock
of any class of the Company; (ii) there are no voting trusts, voting agreements,
proxies, or other agreements, instruments, or undertakings with respect to the
voting of any Company securities to which the Company or any of its shareholders
is a party; and (iii) there are no restrictions on transfer of any Company
securities except for restrictions imposed by applicable laws or by the express
terms of this Agreement.  There are no contracts, commitments, understandings or
arrangement by which the Company is bound to issue additional registered
capital, share capital or other securities. 

4.6.Agreements.  Except for this Agreement and the Escrow Agreement (as
hereinafter defined), and except as set forth on Exhibit C, there are no
agreements, understandings, instruments, contracts or proposed transactions, or
judgments, orders, writs or decrees, to which the Company is a party or by which
it is bound. All contracts set forth on Exhibit C (the “Company Contracts”) are
in writing and are valid and binding and enforceable against the Company and, to
the Company’s knowledge, against the other parties thereto in accordance with
their respective terms.  The Company is not a guarantor or indemnitor of any
indebtedness of any other person, party or entity. The Company has not declared
or paid any dividends, or authorized or made any distribution upon or with
respect to any class or series of its equity securities.   

4.7.Absence of Undisclosed Liabilities.  As of the dates of the Company's
financial statements, the Company had no liabilities, either accrued or
contingent, of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due, which individually or in the aggregate are reasonably likely to have
an adverse effect on the Company. 

4.8. Absence of All Liabilities. 

4.8.1.The Company has no liabilities, either accrued or contingent, whether or
not of a nature required to be reflected in the financial statements in
accordance with generally accepted accounting principles, and whether due or to
become due.  The Company has fully paid all debtors, vendors and service
providers for all obligations that have become due and payable as of the Closing
Date. 

4.8.2.There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, Seller or the Company's properties or
business. The Company has not entered into or been subject to any consent
decree, compliance order, or administrative order with respect to any property
owned, operated, leased, or used by the Company. The Company has not received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any property owned,
operated, leased, or used by the Company or any facilities or  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



operations thereon.

4.8.3.The Company has filed all tax returns required to have been filed. All
such tax returns were correct and complete in all material respects. All taxes
owed by the Company (whether or not shown on any tax return) have been paid. The
Company currently is not the beneficiary of any extension of time within which
to file any tax return. To the Company's knowledge, no claim has ever been made
by an authority in a jurisdiction where the Company does not file tax returns
that it is or may be subject to taxation by that jurisdiction. There are no
actual, pending or, to the Company's knowledge, threatened liens, encumbrances,
or charges against any of the assets of the Company arising in connection with
any failure (or alleged failure) to pay any tax.  The Company has withheld and
paid all taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, or other third party.  To the Company's knowledge, there is no
dispute or claim concerning any tax liability of the Company either claimed or
raised by any authority in writing.  The Company has not waived any statute of
limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency. 

4.9.Financial Statements. The Company's financial statements fairly present the
financial condition of the Company at the dates of said statements and the
results of its operations for the periods covered thereby and have been prepared
in accordance with United States generally accepted accounting principles and
practices consistently applied and consistent with the books and records of the
Company. 

4.10.Binding Effect. This Agreement has been duly executed and delivered by the
Seller, and constitutes the legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity. 

4.11.Private Offering. No registration of the Securities, pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
“blue sky” laws, will be required by the sale of the Securities in the manner
contemplated in Section 1 herein. Each Seller agrees that neither he or she, nor
anyone acting on his or her behalf, shall offer to sell the Securities or any
other securities of the Company so as to require the registration of the
Securities pursuant to the provisions of the Securities Act of 1933, as amended,
or any state securities or “blue sky” laws. 

4.12.Disclosure. Seller understands and confirms that Purchaser is relying on
the representations, warranties and covenants contained in this Agreement and
the disclosures set forth in the reports, forms and other documents filed with
the United States Securities Exchange by the Company (collectively, the “SEC
Reports”) in entering into this Agreement.  All disclosures contained in the SEC
Reports or otherwise provided to Purchaser regarding the Company, its businesses
and the transactions contemplated hereby, furnished by or on behalf of Seller or
the Company are complete, true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.   

5.Indemnification.  The Seller shall, notwithstanding any termination of this
Agreement, indemnify and hold harmless each Purchaser, the Company, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



attorneys' fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any breach of the representations, warranties and covenants of
Seller or the Company set forth in this Agreement, up to a maximum amount equal
to the Purchase Price.  

If any Proceeding shall be brought or asserted against any person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten calendar of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

6.Acknowledgement of Escrow Agent as Counsel to Purchaser Representative.  The
Seller and Purchaser hereby acknowledge that they are parties to that certain
Escrow Agreement of even date hereof, by and among Chen-Drake Law (“Escrow
Agent”), the Purchaser and the Seller (the “Escrow Agreement”), pursuant to
which the Seller and Purchaser established an escrow account and appointed
Escrow Agent to serve as the escrow agent thereto in accordance with the terms
and conditions of the Escrow Agreement.  The Seller and Purchaser hereby
acknowledge that Escrow Agent: (i) is legal counsel to the representatives of
the Purchaser; (ii) has explained to each of it the potential conflicts arising
from having legal counsel to the representatives of the Purchaser  serve as the
Escrow Agent; and (iii) has advised each of them to seek independent counsel to
review the terms of this Agreement and the Escrow Agreement.  Each of the
Company, Seller and Purchaser  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



hereby acknowledges that it, he or she has had the opportunity to seek such
independent counsel and agrees to waive all potential and actual conflicts
arising from having Escrow Agent serve as Escrow Agent.  The parties further
acknowledge that the duties, responsibilities and obligations of Escrow Agent
shall be limited to those expressly set forth in the Escrow Agreement and no
duties, responsibilities or obligations shall be inferred or implied.  Escrow
Agent shall not be subject to, nor required to comply with, any other agreement
between or among any or all of the Purchaser, the Company and the Seller or to
which any of the Purchaser or the Seller are a party, even though reference
thereto may be made herein, or to comply with any direction or instruction from
any of the Purchaser or the Seller or any entity acting on its behalf.  The
Purchaser, the Company and the Seller hereby expressly acknowledge their
appointment of Escrow Agent to serve as the escrow agent in accordance with the
terms and conditions of the Escrow Agreement.

7.Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchaser and Seller. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of California. The Agreement will be government by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. 

 

[The remainder of this page has been intentionally left blank.]

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

COMPANY:

 

BAJA CUSTOM DESIGNS, INC.,

a Delaware corporation

 

         /s/ Linda Masters

By:  __________________________________

Its:   Linda Masters

      Chief Executive Officer and President

       

Address:  

1033 B Avenue No. 101

Coronado, California  92118

 

 

 

 

SELLER:

 

      /s/ Linda Masters

 

Linda Masters

 

 

 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



 

PURCHASER:   /s/ Lan Chan

 

 

______________

Address:  ______________________________

               _______________________________

               _______________________________

               

 

 

 

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



EXHIBIT A

PURCHASER

 

 

Amount of Shares

Consideration

Lan CHAN

14,960,000

$391,000

 

 

 

--------------------------------------------------------------------------------

10

 